UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6469



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER R. WOODBERRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-40; 4:05-cv-1440)


Submitted:   November 30, 2007            Decided:   January 23, 2008


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher R. Woodberry, Appellant Pro Se. Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher   Raphael    Woodberry   seeks   to   appeal       the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Woodberry has

not   made    the   requisite   showing.*    Accordingly,      we    deny    a

certificate of appealability and dismiss the appeal.           We also deny

Woodberry’s motion to expedite the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately



      *
      To the extent that the district court erred in finding that
several of Woodberry’s ineffective assistance claims were precluded
because they were encompassed in our decision on direct appeal, we
have reviewed these claims on the merits and conclude that no
certificate of appealability is warranted. See generally United
States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (noting that
ineffective assistance claims are not generally cognizable on
direct appeal).

                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -